Citation Nr: 0819818	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for claimed skin rashes, to 
include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April to June 1990 and 
from November 1990 to July 1991, with service in Southwest 
Asia during Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  

In May 2007, the Board denied the veteran's claim of service 
connection for skin rashes.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claim (Court).  

In December 2007, the Court granted a Joint Motion to vacate 
the May 2007 decision of the Board and to remand that matter 
for further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  

In the December 2007 Joint Motion, the parties agreed that, 
although the veteran was not competent to render a diagnosis 
or medical opinion as to causation, he was certainly 
competent to report the symptoms associated with his claimed 
skin rashes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this regard, the veteran reported 
experiencing slight skin rashes intermittently.  

Given these lay assertions, the Board finds that a VA 
examination with an opinion as to likely nature and etiology 
of the claimed skin rashes is needed due to of his service in 
Southwest Asia during Operation Desert Storm or related 
assertions regarding an undiagnosed illness.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed skin 
rashes since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his claim.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and likely etiology of the 
claimed skin rashes.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current skin disability 
due to a known clinical diagnosis.   If 
not, the examiner should so state.  The 
examiner should also opine as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater likelihood) that 
any current skin disorder is due to an 
event or incident related to service.  A 
complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  After completion of the above 
development, the veteran's claim of 
service connection for claimed skin 
rashes, to include as due to an 
undiagnosed illness should be 
readjudicated.  See 38 C.F.R. § 3.317 
(2007).  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


